DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
New claims 85-97 are pending in the present application; and they are examined on the merits herein.

Priority
The present application is a DIV of US application with the Serial Number 13/889,015, filed on 05/07/2013, now issued US Patent 10253297; which is a CON of US application with the Serial Number 12/863,015, filed on 01/26/2011, now abandoned; which is a 371 of PCT/US2009/031528, filed on 01/21/2009; which claims benefit of the provisional application 61/022,121, filed on 01/18/2008.
	Upon review of the specifications of the above US applications, PCT/US2009/031528 and the provisional application, it is determined that the instant claims are only entitled to the effective filing date of 01/21/2009 for the PCT/US2009/031528.  This is because there is no written support in the provisional applications 61/022,121 for the concept of a method comprising the step of disaggregating cells in an aggregate that does not originate from two-dimensional cell culture.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 85-92 and 94-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mays (US 2008/0194024; IDS) in view of Youn et al (Biotechnol. Prog. 21:984-993, 2005) and Schuldt et al (US 2011/0041857). 
The instant claims are directed to a method comprising disaggregating cells in an aggregate, wherein the cells in the aggregate that are disaggregated are homogenous, the aggregate having been formed by exposing cells that are not embryonic stem cells, embryonic germ cells, or germ cells and express telomerase, are not tumorigenic, and have a normal karyotype, to conditions under which the cells aggregate, wherein the conditions comprise an oxygen concentration of about 1-10%, wherein the aggregate from which the disaggregated cells are derived does not originate from two-dimensional culture.
Mays disclosed at least a culture method comprising culturing non-embryonic cells at a density of at least about 8,000 cells/cm2  to at least about 50,000 cells/cm2  (high cell density) in the presence of at least one GSK-3 inhibitor (e.g., BIO) and an additional agent that maintains non-embryonic cells in a pluripotent undifferentiated state (e.g., a compound that induces hypoxia to mimic low oxygen conditions), wherein the non-embryonic cells include a substantially homogenous population of human MAPCs (multipotent adult progenitor cells) expressing Oct-3/4 and telomerase, karyotypically normal, and can form cell lineages of at least two germ layers (e.g., endoderm, mesoderm and ectoderm) upon differentiation, and wherein the non-maintained either in suspension or attached to a solid support (See at least Summary of the Invention; particularly paragraphs 40, 56-57, 104-107, 109, 111-112, 121, 131-132, 136 and 153).  Mays also taught specifically that effective atmospheric oxygen concentrations of less than about 10%, including about 3% to about 5% O2, can be used at any time during the isolation, growth and differentiation of cells in culture (paragraph 136).  Mays stated “Cells of use in the invention can also be seeded or maintained at greater than about 2,500 cells/cm2” (paragraph 112) and “Non-embryonic cells, that can differentiate into cell types of more than one embryonic lineage, grown in the presence of a GSK-3 inhibitor can be used in preclinical, such as in large animal models of disease, and clinical, such as therapeutic settings (use of MAPCs isolated from human and mice are described in PCT/US0021387 (published as WO 01/11011) and from rat in PCT/US02/04652 (published as WO 02/064748), and these are incorporated herein by reference)” (paragraph 137).  Mays also taught specifically that the disclosed method further comprises admixing a pharmaceutical carrier or cell culture medium to the non-embryonic cells (paragraph 39), and the cells can be assayed in vitro for their ability to differentiate (paragraph 60).  In an exemplification, when MAPCs were maintained at high density (ESC densities), MAPCs treated with 1 or 2 microM BIO contained large dense MAPC clusters that expressed very high levels of Oct-4, beta-catenin and E-cadherin protein (paragraph 152 and Fig. 7A-B).  Based on this result, Mays stated “Therefore, non-embryonic cells, that can differentiate into more than one embryonic lineage, can be grown at high densities and remain pluripotent.  This use of BIO, and other GSK-3beta inhibitors, can therefore aid in large scale cell culture of non-embryonic cells that can differentiate into more than one embryonic lineage, such as MAPCs" (paragraph 153).
Mays did not teach specifically a method comprising the step of disaggregating cells in an aggregate of MAPCs prepared from three-dimensional culture.
At the effective filing date of the present application (01/21/2009), to address mammary epithelial stem cell (MESC) scarcity for biochemical and gene expression analyses Youn et al successfully developed large-scale expansion of MESC aggregates in suspension bioreactors (see at least Abstract; and page 985, left column, last two paragraphs).  Youn et al stated explicitly “To date, mammospheres have only been propagated under stationary conditions (e.g., T-flasks).  Although cells grown under such conditions (i.e., stationary cultures) are operational simple, they become more unwieldy and labor-intensive as culture volume increase.  As a result, scale-up of such cultures to large bioreactors is desirable, where many of these issues can be addressed.  The ability to expand MESCs as anchorage-independent cultures enables the use of suspension bioreactors (i.e., suspension cultures).  This avoids the need for the use of complicated bioreactor systems using microcarriers, encapsulation, or hollow fiber membranes, and as a result, mammospheres may be propagated in a relatively simple bioreactor system.  Consequently, the development of mammosphere expansion protocols in suspension bioreactors provides a convenient means of addressing stem cell scarcity and thereby opens experimental avenues that were not previously available for breast cancer research” (page 985, left column, second last paragraph continues to first two lines on right column).
floating fibrospheres”, and the use of such stem cells for treatment of a variety of different disorders and conditions (see at least Abstract; Summary of the Invention; paragraphs 9-11, 17-18; Figures 1-3).  Schuldt et al stated specifically “During this incubation period, the culture conditions of the invention promote the aggregation of cells into a three dimensional geometric conformation, such as spherical structures.  The spheres were collected and treated with trypsin or other enzymatic treatments to produce a single cell suspension.  The dissociated cells can then be treated with standard differentiation kits to induce differentiation along the desired lineage” (bottom of paragraph 17 and top of paragraph 18).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Mays by also at least using suspension bioreactors for large-scale expansion of human MAPCs in the form of 3-dimensional aggregates in the presence of at least one GSK-3 inhibitor (e.g., BIO) with an effective atmospheric oxygen concentration of about 3% to about 5% O2, and dissociating cells derived from such aggregates for differentiation studies and/or for therapeutic cell therapy, in light of the teachings of Youn et al and Schuldt et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Youn et al successfully developed large-scale expansion of MESC aggregates in suspension bioreactors to overcome scarcity of MESCs, particularly the Mays reference already taught explicitly that BIO and other GSK-3βinhibitors can aid in large scale cell culture of MAPCs, MAPCs can be cultured at high cell density and in vitro for their ability to differentiate as well as for therapeutic cell therapy.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Mays, Youn et al and Schuldt et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Mays, Youn et al and Schuldt et al as set forth above is indistinguishable from a method of the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 85-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mays (US 2008/0194024; IDS) in view of Banerjee et al (Cytotechnology 51:1-5, 2006) and Schuldt et al (US 2011/0041857). 
The instant claims are directed to a method comprising disaggregating cells in an aggregate, wherein the cells in the aggregate that are disaggregated are homogenous, the aggregate having been formed by exposing cells that are not embryonic stem cells, 
Mays disclosed at least a culture method comprising culturing non-embryonic cells at a density of at least about 8,000 cells/cm2  to at least about 50,000 cells/cm2  (high cell density) in the presence of at least one GSK-3 inhibitor (e.g., BIO) and an additional agent that maintains non-embryonic cells in a pluripotent undifferentiated state (e.g., a compound that induces hypoxia to mimic low oxygen conditions), wherein the non-embryonic cells include a substantially homogenous population of human MAPCs (multipotent adult progenitor cells) expressing Oct-3/4 and telomerase, karyotypically normal, and can form cell lineages of at least two germ layers (e.g., endoderm, mesoderm and ectoderm) upon differentiation, and wherein the non-embryonic cells are maintained either in suspension or attached to a solid support (See at least Summary of the Invention; particularly paragraphs 40, 56-57, 104-107, 109, 111-112, 121, 131-132, 136 and 153).  Mays also taught specifically that effective atmospheric oxygen concentrations of less than about 10%, including about 3% to about 5% O2, can be used at any time during the isolation, growth and differentiation of cells in culture (paragraph 136).  Mays stated “Cells of use in the invention can also be seeded or maintained at greater than about 2,500 cells/cm2” (paragraph 112) and “Non-embryonic cells, that can differentiate into cell types of more than one embryonic lineage, grown in the presence of a GSK-3 inhibitor can be used in preclinical, such as in  clinical, such as therapeutic settings (use of MAPCs isolated from human and mice are described in PCT/US0021387 (published as WO 01/11011) and from rat in PCT/US02/04652 (published as WO 02/064748), and these are incorporated herein by reference)” (paragraph 137).  Mays also taught specifically that the disclosed method further comprises admixing a pharmaceutical carrier or cell culture medium to the non-embryonic cells (paragraph 39), and the cells can be assayed in vitro for their ability to differentiate (paragraph 60).  In an exemplification, when MAPCs were maintained at high density (ESC densities), MAPCs treated with 1 or 2 microM BIO contained large dense MAPC clusters that expressed very high levels of Oct-4, beta-catenin and E-cadherin protein (paragraph 152 and Fig. 7A-B).  Based on this result, Mays stated “Therefore, non-embryonic cells, that can differentiate into more than one embryonic lineage, can be grown at high densities and remain pluripotent.  This use of BIO, and other GSK-3beta inhibitors, can therefore aid in large scale cell culture of non-embryonic cells that can differentiate into more than one embryonic lineage, such as MAPCs" (paragraph 153).
Mays did not teach specifically a method comprising the step of disaggregating cells in an aggregate of MAPCs prepared from three-dimensional culture.
At the effective filing date of the present application (01/21/2009), Banerjee et al already demonstrated at least the suitability of the hanging drop culture technique to harness the differentiation potential of bone marrow stem cells (see at least Abstract; section titled “Organoid body formation in hanging drop” on page 2; and Figure 1).  Banerjee et al found that bone marrow stromal cells aggregated and formed dense cell masses called organoid bodies in the hanging drop culture (Fig. 1a), and cells in th line on left column on page 3).  Banerjee et al concluded “[t]he present data demonstrate the application of this technique for three dimensional growth of cells.  It is simple, economical and can be adapted to accommodate any in vitro culture system, making it a valuable tool for developmental biology, toxicology as well as tissue engineering” (page 5, left column, last full paragraph).  
Moreover, Schuldt et al also disclosed a method for producing stem cells derived from dedifferentiated fibroblasts in the form of “floating fibrospheres”, and the use of such stem cells for treatment of a variety of different disorders and conditions (see at least Abstract; Summary of the Invention; paragraphs 9-11, 17-18; Figures 1-3).  Schuldt et al stated specifically “During this incubation period, the culture conditions of the invention promote the aggregation of cells into a three dimensional geometric conformation, such as spherical structures.  The spheres were collected and treated with trypsin or other enzymatic treatments to produce a single cell suspension.  The dissociated cells can then be treated with standard differentiation kits to induce differentiation along the desired lineage” (bottom of paragraph 17 and top of paragraph 18).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Mays by also at least utilizing the hanging drop culture technique for three dimensional growth of human MAPCs aggregates in the presence of at least one GSK-3 inhibitor (e.g., BIO) with an effective atmospheric oxygen concentration of about 3% to about 5% O2, and dissociating cells derived from such aggregates for differentiation 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Banerjee et al already demonstrated successfully using the hanging drop culture technique to harness the differentiation potential of bone marrow stem cells and taught that this technique is simple and economical for three dimensional growth of cells and can be adapted to accommodate any in vitro culture system.  Particularly, the Mays reference already taught explicitly that MAPCs can be cultured at high cell density and maintained in suspension, along with the formation of large dense MAPC clusters in a two dimensional culture in which MAPCs were treated with 1 or 2 microM BIO.  Additionally, Schultz et al already taught to dissociate stem cells from collected floating three-dimensional fibrospheres via enzymatic treatment to produce a single cell suspension at least for differentiation induction along the desired lineage.  Please note that Mays already taught that MAPCs can be assayed in vitro for their ability to differentiate as well as for therapeutic cell therapy.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Mays, Banerjee et al and Schuldt et al, coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Mays, Banerjee et al and Schuldt et al as set forth above is indistinguishable from a method of the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633